DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after allowance or after an Office action under Ex Parte Quayle, 25 USPQ 74, 453 O.G. 213 (Comm'r Pat. 1935). Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, prosecution in this application has been reopened pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/26/2021 has been entered.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 5, 21, 26, 32 and 33 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable respectively over claims 1, 21, and 26 of copending Application No. 15/665,301 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the co-pending claims include all of the limitations of the instant application claims, respectively.  The co-pending claims also include additional limitations.  Hence, the instant application claims are generic to the species of invention covered by the respective patent claims.  As such, the instant application claims are anticipated by the patent claims and are therefore not patentably distinct therefrom.  (See Eli Lilly and Co. v. Barr Laboratories Inc., 58 USPQ2D 1869, "a later genus claim limitation is anticipated by, and therefore not patentably distinct from, an earlier species claim", In re Goodman, 29 USPQ2d 2010, "Thus, the generic invention is 'anticipated' by the species of the patented invention" and the instant “application claims are generic to species of 
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Patent Application: 15/731,098
Patent Application: 15/665,301
Claim 1: A computer-implemented method performed by one or more processors, comprising: receiving cursor movement data generated via a client device, wherein the cursor movement data comprises data of coordinates of a cursor and at least one of a speed of the cursor or a direction of the cursor at each of the coordinates;
Claim 1: A computer-implemented method, comprising: receiving first cursor movement data representing one or more cursor movements captured via a client device, wherein the cursor movement data comprises coordinates of a cursor during the one or more cursor movements and at least one of a speed of the cursor or a direction of the cursor at each of the coordinates;
generating a first image based on the cursor movement data, wherein the first image comprises a visual depiction of the coordinates of the cursor, wherein the first image encodes a plurality of image parameters at each of the coordinates of the cursor, wherein the plurality of image parameters comprises a first image parameter that encodes the speed of the cursor when the cursor is at the coordinates, wherein the plurality of image parameters further comprises a second image parameter that encodes the direction of the cursor when the cursor is at the coordinates, and wherein the plurality of image parameters further comprises at least one of a color value, a transparency value, a saturation value, or a luminance value
generating a first image based on the first cursor movement data, wherein the first imaqe comprises a visual depiction of the coordinates of the cursor, wherein the first imaqe encodes a plurality of imaqe parameters at each of the coordinates of the cursor, wherein the plurality of imaqe parameters comprises a first image parameter that encodes the speed of the cursor when the cursor is at the coordinates, and wherein the plurality of image parameters comprises a second image parameter that encodes the direction of the cursor when the cursor is at the coordinates;
analyzing the first image using a first model to generate a result, wherein the first model is generated based on a first set of training images generated from cursor movement data associated with a first group of one or more users;
analyzing the first image and the first set of client parameters using a machine learninq model to generate a prediction result, wherein the machine learning model is trained based on second cursor movement data and a second set of one or more client parameters associated with a first group of one or more users, and wherein a first laver of the machine learning model processes the first image to generate an output and a second laver of the machine learnin model processes the output and the first set of client parameters to generate the prediction result;
and determining, based on the result, that a user of the client device is not a member of the first group.
and determining, based on the prediction result, that a user of the client device is not a member of the first group.

Claims 6, 23, and 28 of the instant application are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over Claims 1, 21, and 26 of copending Application No. 15/665,301, in view of Robertson et al. (US 20070126732).

Claims 6, 23, and 28 of the instant application differs from the subject matter in claims 1, 21, and 26 of the co-pending where the instant application includes wherein the cursor movement data further comprises a click-and-drag event; and the plurality of image parameters further comprises a change in a line width at each of the coordinates of the cursor where the click-and-drag event occurred. However, Robertson discloses wherein the cursor movement data further comprises a click-and-drag event (Dragging is performed by pressing a mouse button or key and holding down the mouse button or key while moving the mouse, causing the cursor and the object the cursor is over to move [0037]); and the plurality of image parameters further comprises a change in a line width at each of the coordinates of the cursor where the click-and-drag event occurred (a rectangle with a dashed line border is used to describe a rectangular region as the cursor is dragged [0037] When a layer is selected, the layer's colored border is rendered with a thicker stroke. When the layer is deselected, i.e., another layer is selected, the layer's colored border is rendered with a thinner stroke [0057]). Therefore, it would have been obvious to one or ordinary skill in the art before the effective filing date of the claimed invention to incorporate the aforementioned elements in order to distinguish background layers in a specific color layer (Robertson [0057]).

Claims 7, 8, 15, 16, 18, 24, 29, and 36 of the instant application are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over Claims 1, 21, and 26 of copending Application No. 15/665,301, in view of Turgeman (US 20170140279).
(chart describes two hand/mouse movements, represented by solid and dashed lines [0034]. A User Activity Window (UAW) may indicate all the movements of the input unit (e.g., all mouse movements and/or mouse clicks) [0087]). Therefore, it would have been obvious to one or ordinary skill in the art before the effective filing date of the claimed invention to incorporate the aforementioned elements in order to  ensure that only an authorized user engages in the activity (Turgeman [0009]).

Claim 8 of the instant application differs from the subject matter in claims 1, 21, and 26 of the co-pending where the instant application includes further comprising receiving one or more click events generated via the client device, wherein the first image comprises a visual depiction of one or more geometric objects coordinates of the cursor where each of the one or more click events. However, Turgeman discloses further comprising receiving one or more click events generated via the client device, wherein the first image comprises a visual depiction of one or more geometric objects coordinates of the cursor where each of the one or more click events (number of clicks in reactive action, properties of the reaction such as movement in circle or oval or straight line(s) or other shapes [0102]). Therefore, it would have been obvious to one or ordinary skill in the art before the effective (Turgeman [0009]).

Claims 15 and 36 of the instant application differs from the subject matter in claims 1, 21, and 26 of the co-pending where the instant application includes wherein the result comprises a probability that the user of the client device is included in the first group. 
However, Turgeman discloses wherein the result comprises a probability that the user of the client device is included in the first group (compared to the straight graph line 402 which indicates 50% chance to make a mistake or to give a true answer, or which indicates 50% chance by pure guessing that the user is genuine (or not genuine) [0056]). Therefore, it would have been obvious to one or ordinary skill in the art before the effective filing date of the claimed invention to incorporate the aforementioned elements in order to  ensure that only an authorized user engages in the activity (Turgeman [0009]).

Claim 16 of the instant application differs from the subject matter in claims 1, 21, and 26 of the co-pending where the instant application includes further comprising, in response to determining that the user of the client device is not a member of the first group, at least one of: causing access to a service by the client device to be restricted, transmitting an alert, or transmitting a challenge-response prompt. 
However, Turgeman discloses further comprising, in response to determining that the user of the client device is not a member of the first group, at least one of: causing access to a service by the client device to be restricted, transmitting an alert, or transmitting a challenge-response prompt (may estimate that the current user is not the genuine user, and may generate an alert or alarm [0038]). Therefore, it would have been obvious to one or ordinary skill in the art before the effective filing date (Turgeman [0009]).

Claim 18 of the instant application differs from the subject matter in claims 1, 21, and 26 of the co-pending where the instant application includes further wherein the cursor movement data comprises substantially no cursor movement, and the result indicates that the cursor movement data was generated via a script attack. 
However, Turgeman discloses further comprising, in response to determining that the user of the client device is not a member of the first group, at least one of: causing access to a service by the client device to be restricted, transmitting an alert, or transmitting a challenge-response prompt (may estimate that the current user is not the genuine user, and may generate an alert or alarm [0038]). Therefore, it would have been obvious to one or ordinary skill in the art before the effective filing date of the claimed invention to incorporate the aforementioned elements in order to  ensure that only an authorized user engages in the activity (Turgeman [0009]).

Claims 10, 11, 12, 17, 19, 25, 30, and 31 of the instant application are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over Claims 1, 21, and 26 of copending Application 15/665,301, in view of Turgeman (US 20170140279), and in further view of Ahmed (US 20060224898) 

Claims 10, 25 of the instant application differs from the subject matter in claims 1, 21, and 26 of the co-pending where the instant application includes receiving a first set of cursor movement data associated with the first group of one or more users; generating the first set of training images from the first set of cursor movement data; and training the first model using the first set of training images. (the motor traits of each user may be modeled and/or detected, thereby building a model which corresponds to each user and represents motor traits of that user. In some embodiments, for example, a motor model may be built for each user based on hand movements and/or gestures of the user within K sessions (e.g., K may be equal to 1 , or 2, or 5, or 12, or 40, or other positive integer, indicating the number of previous sessions). Then, in a subsequent session, actual motor behavior of a tested user may be captured and compared to the previously -modeled motor behavior of that user. If the currently-captured motor behavior corresponds to the pre-calculated user-specific model, then the system may determine that the current user is indeed the genuine user. In contrast, if the currently-captured motor behavior does not correspond to the pre-calculated user-specific model, then the system may determine or may estimate that the current user is not the genuine user (Interpreted as the member of the group of one or more users) [0038]. A first user may move the input device to the right, while slightly moving it also clockwise (or upwardly; or downwardly); whereas, a second user may move the input device to the right, while slightly moving it also counter-clockwise (or upwardly; or downwardly). Such user-specific traits may be estimated and/or detected, and may be utilized for distinguishing or differentiating among users (e.g., a genuine user versus a fraudulent user) [0082]). Therefore, it would have been obvious to one or ordinary skill in the art before the effective filing date of the claimed invention to incorporate the aforementioned elements in order to  ensure that only an authorized user engages in the activity (Turgeman [0009]).
However, Ahmed discloses wherein the first model is generated based on a first set of training images generated from cursor movement data associated with a first group of one or more users (the data obtained from these actions are then processed in order to analyze the behavior of the user. Mouse actions include general mouse movement, drag and drop, point and click, and silence (i.e. no movement). The behavioral analysis utilizes neural networks. A neural network is trained for each enrolled user resulting different detection scheme to be used for each of them [0085]. The x-axis represents the traveled distance and the y-axis represents the movement speed. Each point on this figure represents an intercepted mouse action [0108].The two curves in FIG. 9a were for the same user. Notice that the two curves are close to each other and that the difference between the curves is low. FIG. 9b shows two curves for two different users. The difference between the curves is high, which indicates a high difference in the behaviors and a high possibility that they belong to two different users [0129] (Curve is interpreted as an image) fig. 4 and 9). Therefore, it would have been obvious to one or ordinary skill in the art before the effective filing date of the claimed invention to incorporate the aforementioned elements in order to detecting anomalies that are intrusive or not. Approximate the collected data to a curve that is used to identify the user behavior (Ahmed [0011] [0115]).

Claim 11 of the instant application differs from the subject matter in claims 1, 21, and 26 of the co-pending where the instant application includes receiving a second set of cursor movement data that is not associated with the first group of one or more users; generating a second set of training images from the second set of cursor movement data; and training the first model using the second set of training images. However, Turgeman discloses receiving a second set of cursor movement data that is not associated with the first group of one or more users (the motor traits of each user may be modeled and/or detected, thereby building a model which corresponds to each user and represents motor traits of that user. In some embodiments, for example, a motor model may be built for each user based on hand movements and/or gestures of the user within K sessions (e.g., K may be equal to 1 , or 2, or 5, or 12, or 40, or other positive integer, indicating the number of previous sessions). Then, in a subsequent session, actual motor behavior of a tested user may be captured and compared to the previously -modeled motor behavior of that user. If the currently-captured motor behavior corresponds to the pre-calculated user-specific model, then the system may determine that the current user is indeed the genuine user. In contrast, if the currently-captured motor behavior does not correspond to the pre-calculated user-specific model, then the system may determine or may estimate that the current user is not the genuine user (Interpreted as the member of the group of one or more users) [0038]. A first user may move the input device to the right, while slightly moving it also clockwise (or upwardly; or downwardly); whereas, a second user may move the input device to the right, while slightly moving it also counter-clockwise (or upwardly; or downwardly). Such user-specific traits may be estimated and/or detected, and may be utilized for distinguishing or differentiating among users (e.g., a genuine user versus a fraudulent user (second users)) [0082]). Therefore, it would have been obvious to one or ordinary skill in the art before the effective filing date of the claimed invention to incorporate the aforementioned elements in order to  ensure that only an authorized user engages in the activity (Turgeman [0009]).
However, Ahmed discloses generating a second set of training images from the second set of cursor movement data; and training the first model using the second set of training images (the data obtained from these actions are then processed in order to analyze the behavior of the user. Mouse actions include general mouse movement, drag and drop, point and click, and silence (i.e. no movement). The behavioral analysis utilizes neural networks. A neural network is trained for each enrolled user resulting different detection scheme to be used for each of them [0085]. The x-axis represents the traveled distance and the y-axis represents the movement speed. Each point on this figure represents an intercepted mouse action [0108].The two curves in FIG. 9a were for the same user. Notice that the two curves are close to each other and that the difference between the curves is low. FIG. 9b shows two curves for two different users. The difference between the curves is high, which indicates a high difference in the behaviors and a high possibility that they belong to two different users [0129] (Curve is interpreted as an image) fig. 4 and 9). Therefore, it would have been (Ahmed [0011] [0115]).

Claim 12 of the instant application differs from the subject matter in claims 1, 21, and 26 of the co-pending where the instant application includes wherein the first model comprises a neural network. 
However, Ahmed discloses wherein the first model comprises a neural network (the data obtained from these actions are then processed in order to analyze the behavior of the user. Mouse actions include general mouse movement, drag and drop, point and click, and silence (i.e. no movement). The behavioral analysis utilizes neural networks. A neural network is trained for each enrolled user resulting different detection scheme to be used for each of them [0085]). Therefore, it would have been obvious to one or ordinary skill in the art before the effective filing date of the claimed invention to incorporate the aforementioned elements in order to detecting anomalies that are intrusive or not. Approximate the collected data to a curve that is used to identify the user behavior (Ahmed [0011] [0115]).

Claim 17 of the instant application differs from the subject matter in claims 1, 21, and 26 of the co-pending where the instant application receiving second cursor movement data generated via a second client device; analyzing the second image, using at least one of the first model and a second model, to generate a second result; and determining, based on the second result, that a user of the second client device is a member of the first group; generating a second image based on the second cursor movement data. However, Turgeman discloses receiving second cursor movement data generated via a second client device (Charts 101-102 correspond to a first user ("User-A"), whereas charts 103-104 correspond to a second user ("User-B") [0034]); and determining, based on the second result, that a user of the second client device is a member of the first group (by modeling and estimating the motor and cognitive characteristics of a user, and by utilizing these characteristics to test a new set of data (e.g., an attempt to log in to a email account) the system may detect a fraud or a possible fraud, e.g., a fraudster attempting to interact with a website that a genuine user had accessed before and that the system had already built a sensorimotor control model for the genuine user [0042]); generating a second image based on the second cursor movement data (Chart 200 demonstrates a clear discrimination potential among three users (depicted by utilizing three colors or three different symbols), and further demonstrates the system's ability to uniquely identify each user according to his or her cognitive behavioral profile [0040]). Therefore, it would have been obvious to one or ordinary skill in the art before the effective filing date of the claimed invention to incorporate the aforementioned elements in order to  ensure that only an authorized user engages in the activity (Turgeman [0009]).
However, Ahmed discloses analyzing the second image, using at least one of the first model and a second model, to generate a second result (the data obtained from these actions are then processed in order to analyze the behavior of the user. Mouse actions include general mouse movement, drag and drop, point and click, and silence (i.e. no movement). The behavioral analysis utilizes neural networks. A neural network is trained for each enrolled user resulting different detection scheme to be used for each of them (interpreted as first, second, etc. image) [0085]. The x-axis represents the traveled distance and the y-axis represents the movement speed. Each point on this figure represents an intercepted mouse action [0108].The two curves in FIG. 9a were for the same user. Notice that the two curves are close to each other and that the difference between the curves is low. (first group)FIG. 9b shows two curves for two different users. The difference between the curves is high, which indicates a high difference in the behaviors and a high possibility that they belong to two different users (second group) [0129] (Curve is interpreted as an image) fig. 4 and 9). Therefore, it would have been obvious to one or ordinary skill in the art before the effective filing date of the claimed invention to incorporate the aforementioned elements in order to detecting anomalies that are intrusive or not. Approximate the collected data to a curve that is used to identify the user behavior (Ahmed [0011] [0115]).

Claim 19 of the instant application differs from the subject matter in claims 1, 21, and 26 of the co-pending where the instant application includes wherein the cursor movement data is stored as events in one or more field-searchable data stores, and each event included in the events comprises time series cursor data. 
However, Ahmed discloses wherein the cursor movement data is stored as events in one or more field-searchable data stores, and each event included in the events comprises time series cursor data (the time distribution for two users; the measurement unit used was 0.25 second. The curve shows the distribution for actions performed in 8 seconds and less, with a 0.5 second interval between curve points [0143]). Therefore, it would have been obvious to one or ordinary skill in the art before the effective filing date of the claimed invention to incorporate the aforementioned elements in order to detecting anomalies that are intrusive or not. Approximate the collected data to a curve that is used to identify the user behavior (Ahmed [0011] [0115]).

Claim 30 of the instant application differs from the subject matter in claims 1, 21, and 26 of the co-pending where the instant application includes receiving a first set of cursor movement data associated with the first group of one or more users; generating the first set of training images from the first set of cursor movement data; training the first model using the first set of training images, wherein the first model comprises a neural network. 
(the motor traits of each user may be modeled and/or detected, thereby building a model which corresponds to each user and represents motor traits of that user. In some embodiments, for example, a motor model may be built for each user based on hand movements and/or gestures of the user within K sessions (e.g., K may be equal to 1 , or 2, or 5, or 12, or 40, or other positive integer, indicating the number of previous sessions). Then, in a subsequent session, actual motor behavior of a tested user may be captured and compared to the previously -modeled motor behavior of that user. If the currently-captured motor behavior corresponds to the pre-calculated user-specific model, then the system may determine that the current user is indeed the genuine user. In contrast, if the currently-captured motor behavior does not correspond to the pre-calculated user-specific model, then the system may determine or may estimate that the current user is not the genuine user (Interpreted as the member of the group of one or more users) [0038]. A first user may move the input device to the right, while slightly moving it also clockwise (or upwardly; or downwardly); whereas, a second user may move the input device to the right, while slightly moving it also counter-clockwise (or upwardly; or downwardly). Such user-specific traits may be estimated and/or detected, and may be utilized for distinguishing or differentiating among users (e.g., a genuine user versus a fraudulent user) [0082]). Therefore, it would have been obvious to one or ordinary skill in the art before the effective filing date of the claimed invention to incorporate the aforementioned elements in order to  ensure that only an authorized user engages in the activity (Turgeman [0009]).
However, Ahmed discloses generating the first set of training images from the first set of cursor movement data (the data obtained from these actions are then processed in order to analyze the behavior of the user. Mouse actions include general mouse movement, drag and drop, point and click, and silence (i.e. no movement). The behavioral analysis utilizes neural networks. A neural network is trained for each enrolled user resulting different detection scheme to be used for each of them [0085]. The x-axis represents the traveled distance and the y-axis represents the movement speed. Each point on this figure represents an intercepted mouse action [0108].The two curves in FIG. 9a were for the same user. Notice that the two curves are close to each other and that the difference between the curves is low. FIG. 9b shows two curves for two different users. The difference between the curves is high, which indicates a high difference in the behaviors and a high possibility that they belong to two different users [0129] (Curve is interpreted as an image) fig. 4 and 9); training the first model using the first set of training images, wherein the first model comprises a neural network (the data obtained from these actions are then processed in order to analyze the behavior of the user. Mouse actions include general mouse movement, drag and drop, point and click, and silence (i.e. no movement). The behavioral analysis utilizes neural networks. A neural network is trained for each enrolled user resulting different detection scheme to be used for each of them [0085]). Therefore, it would have been obvious to one or ordinary skill in the art before the effective filing date of the claimed invention to incorporate the aforementioned elements in order to detecting anomalies that are intrusive or not. Approximate the collected data to a curve that is used to identify the user behavior (Ahmed [0011] [0115]).

Claim 31 of the instant application differs from the subject matter in claims 1, 21, and 26 of the co-pending where the instant application includes wherein the first group comprises at least two users. 
However, Ahmed discloses wherein the first group comprises at least two users (at the end of the data collection phase, we used the collected data to conduct an offline evaluation of our detection system. To do so, we divided the participants into 2 groups: a group of 10 representing authorized users and a group of 12 representing unauthorized users [0161]). Therefore, it would have been obvious to one or ordinary skill in the art before the effective filing date of the claimed invention to incorporate the aforementioned elements in order to detecting anomalies that are intrusive or not. (Ahmed [0011] [0115]).

Claims 9, 34, and 35 of the instant application are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over Claims 1, 21, and 26 of copending Application No. 15/665,301, in view of Kolotinsky et al. (US 20170243223).

Claims 9, 34, 35 of the instant application differs from the subject matter in claims 1, 21, and 26 of the co-pending where the instant application includes wherein the data further comprises a respective timestamp associated with each of the coordinates for the cursor. 
However, Kolotinsky discloses wherein the data further comprises a respective timestamp associated with each of the coordinates for the cursor (gathers information on the time of each of the abovementioned events (a time stamp for each of the above-described events-movement of the cursor, pressing the screen) [0040]). Therefore, it would have been obvious to one or ordinary skill in the art before the effective filing date of the claimed invention to incorporate the aforementioned elements in order to improving the determining a change of position (Kolotinsky [0039] [0115]).

Claims 13 and 14 of the instant application are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over Claims 1, 21, and 26 of copending Application No. 15/665,301, in view of Leeman-Munk et al. (US 20160350650).

Claim 13 of the instant application differs from the subject matter in claims 1, 21, and 26 of the co-pending where the instant application includes wherein the first model comprises a neural network; training the neural network using a plurality of training iterations with a dropout rate greater than 50%. 
(the normalizer can include a neural network [0146]. The neural network of the normalizer and the neural network of the flagger can be trained by iterating the training process until there is minimal, or no, observable improvement in the results for a predetermined number of iterations (e.g., 150 iterations) [0147]. Each layer including 1000 nodes, with a 75% dropout rate [0146]). Therefore, it would have been obvious to one or ordinary skill in the art before the effective filing date of the claimed invention to incorporate the aforementioned elements in order to increased computational complexity can significantly reduce processing speeds (Leeman-Munk [0151]).

Claim 14 of the instant application differs from the subject matter in claims 1, 21, and 26 of the co-pending where the instant application includes wherein the first model comprises a neural network; training the neural network using a plurality of training iterations with a dropout rate of at least 75%. 
However, Leeman-Munk discloses wherein the first model comprises a neural network; training the neural network using a plurality of training iterations with a dropout rate of at least 75% (the normalizer can include a neural network [0146]. The neural network of the normalizer and the neural network of the flagger can be trained by iterating the training process until there is minimal, or no, observable improvement in the results for a predetermined number of iterations (e.g., 150 iterations) [0147]. Each layer including 1000 nodes, with a 75% dropout rate [0146]). Therefore, it would have been obvious to one or ordinary skill in the art before the effective filing date of the claimed invention to incorporate the aforementioned elements in order to increased computational complexity can significantly reduce processing speeds (Leeman-Munk [0151]).

Claim 20 of the instant application are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over Claims 1, 21, and 26 of copending Application No. 15/665,301, in view of Vasan et al. (US 9124612).

Claim 20 of the instant application differs from the subject matter in claims 1, 21, and 26 of the co-pending where the instant application includes wherein the cursor movement data is stored as events in one or more field-searchable data stores; receiving the cursor movement data comprises extracting, at search time, the cursor movement data from one or more fields included in the events. 
However, Leeman-Munk discloses wherein the cursor movement data is stored as events in one or more field-searchable data stores (Because the data of a cluster may be stored across a number of indexers, search requests against data stored in a cluster may be distributed to several indexers within the cluster for processing [Col 3 lines 38-49]); receiving the cursor movement data comprises extracting, at search time, the cursor movement data from one or more fields included in the events (to run queries against events other than those involving keyword searches, a schema can be developed. Such a schema can include extraction rules for one or more fields. Each field can be defined for a subset of the events in the data store and an extraction rule can specify how to extract a value from each of the subset of events for which the field has been defined [Col 5 lines 1-24]). Therefore, it would have been obvious to one or ordinary skill in the art before the effective filing date of the claimed invention to incorporate the aforementioned elements in order to rapidly find events having a particular value for a particular field and/or rapidly determine how many events are associated with a particular value for a particular field (Vasan [Col 7 lines 39-51]).

Claims  provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1, 2, 4, 11 of copending 15/731,059 in view of Turgeman (US 20170140279). Claims 1, 2, 4, 11-20,  of the limitations recited in claims 1, 5-10, 12-16, 18-21, 23-26, 28-29, and 32-36 of the instant application, except for limitations of analyzing the first image using a first model to generate a result, wherein the first model is generated based on a first set of training images generated from cursor movement data associated with a first group of one or more users; and determining, based on the result, that a user of the client device is not a member of the first group as recited in claim 1. 
However, Turgeman discloses analyzing the first image using a first model to generate a result, wherein the first model is generated based on a first set of training images generated from cursor movement data associated with a first group of one or more users (Turgeman discloses the motor traits of each user may be modeled and/or detected, thereby building a model which corresponds to each user and represents motor traits of that user. If the currently-captured motor behavior corresponds to the pre-calculated user-specific model, then the system may determine that the current user is indeed the genuine user. In contrast, if the currently-captured motor behavior does not correspond to the pre-calculated user-specific model, then the system may determine or may estimate that the current user is not the genuine user (Whether it is a genuine user is the result [0038]. By combining signal processing and learning algorithms, the system may generate a specific model for each genuine user and test new samples of interaction for their "goodness of fit" with the pre-trained model or the previously-generated model [0058]); and determining, based on the result, that a user of the client device is not a member of the first group (Turgeman discloses the motor traits of each user may be modeled and/or detected, thereby building a model which corresponds to each user and represents motor traits of that user a motor model may be built for each user based on hand movements and/or gestures of the user within K sessions (e.g., K may be equal to 1 , or 2, or 5, or 12, or 40, or other positive integer, indicating the number of previous sessions). Actual motor behavior of a tested user may be captured and compared to the previously -modeled motor behavior of that user. If the currently-captured motor behavior corresponds to the pre-calculated user-specific model, then the system may determine that the current user is indeed the genuine user. In contrast, if the currently-captured motor behavior does not correspond to the pre-calculated user-specific model, then the system may determine or may estimate that the current user is not the genuine user (Interpreted as the member of the group of one or more users) [0038]. A first user may move the input device to the right, while slightly moving it also clockwise (or upwardly; or downwardly); whereas, a second user may move the input device to the right, while slightly moving it also counter-clockwise (or upwardly; or downwardly). Such user-specific traits may be estimated and/or detected, and may be utilized for distinguishing or differentiating among users (e.g., a genuine user versus a fraudulent user) [0082]).
Therefore, it would have been obvious to one or ordinary skill in the art before the effective filing date of the claimed invention to modify the method disclosed by Esaman (Patent Application 15/731,098) to include analyzing the first image using a first model to generate a result, wherein the first model is generated based on a first set of training images generated from cursor movement data associated with a first group of one or more users; and determining, based on the result, that a user of the client device is not a member of the first group as disclosed by Turgeman. One of ordinary skill in the art would have been motivated for the purpose of detecting the identity of the user which leads to identifying if the user is legitimate or not (Turgeman [0025]).
This is a provisional nonstatutory double patenting rejection.
Patent Application: 15/731,098
Patent Application: 15/731,059
Claim 1: A computer-implemented method performed by one or more processors, comprising: receiving cursor movement data generated via a client device, wherein the cursor movement data comprises data of coordinates of a cursor and at least one of a speed of the cursor or a direction of the cursor at each of the coordinates;
A computer-implemented method, comprising: receiving cursor movement data generated via a client device, wherein the cursor movement data comprises coordinates of a cursor and a speed of the cursor at each of the coordinates or a direction of movement of the cursor at each of the coordinates;

generating an encoding for each coordinate of the coordinates, the encoding including one or more image parameters that represent a respective speed of the cursor or respective direction of movement of the cursor associated with the coordinate, wherein the one or more image parameters represent the respective speed of the cursor or the respective direction of movement of the cursor using a color value, a transparency value, a saturation value, or a luminance value; 
Claim 11: wherein generating each image included in the plurality of images comprises encoding the speed of the cursor at each of the coordinates in an image parameter included in the one or more image parameters.
Claim 12: wherein generating each image included in the plurality of images comprises encoding the direction of movement of the cursor in an image parameter included in the one or more image parameters.



Patent Application: 15/731,098
Patent Application: 20170140279 (15/368,608)
analyzing the first image using a first model to generate a result, wherein the first model is generated based on a first set of training images generated from cursor movement data associated with a first group of one or more users;
the motor traits of each user may be modeled and/or detected, thereby building a model which corresponds to each user and represents motor traits of that user. If the currently-captured motor behavior corresponds to the pre-calculated user-specific model, then the system may determine that the current user is indeed the genuine user. In contrast, if the currently-captured motor behavior does not correspond to the pre-calculated user-specific model, then the system may determine or may estimate that the current user is not the genuine user (Whether it is a genuine user is the result (Turgemen [0038]). By combining signal processing and learning algorithms, the system may generate a specific model for each genuine user and test new samples of interaction for their "goodness of fit" with the pre-trained model or the previously-generated model (Turgemen [0058])
and determining, based on the result, that a user of the client device is not a member of the first group.
the motor traits of each user may be modeled and/or detected, thereby building a model which corresponds to each user and represents motor traits of that usera motor model may be built for (Turgemen [0038]). A first user may move the input device to the right, while slightly moving it also clockwise (or upwardly; or downwardly); whereas, a second user may move the input device to the right, while slightly moving it also counter-clockwise (or upwardly; or downwardly). Such user-specific traits may be estimated and/or detected, and may be utilized for distinguishing or differentiating among users (e.g., a genuine user versus a fraudulent user) (Turgemen [0082])


Claims 11, 17, 30, and 31 of the instant application are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over Claims 1, 2, 4, 11-20, and 24 of copending Application 15/731,059, in view of Turgeman (US 20170140279), and in further view of Ahmed (US 20060224898) 

Claim 11 of the instant application differs from the subject matter in claims 1, 2, 4, 11-20, and 24 of the co-pending where the instant application includes receiving a second set of cursor movement data that is not associated with the first group of one or more users; generating a second set of training images from the second set of cursor movement data; and training the first model using the second set of training images. However, Turgeman discloses receiving a second set of cursor movement data that is  (the motor traits of each user may be modeled and/or detected, thereby building a model which corresponds to each user and represents motor traits of that user. In some embodiments, for example, a motor model may be built for each user based on hand movements and/or gestures of the user within K sessions (e.g., K may be equal to 1 , or 2, or 5, or 12, or 40, or other positive integer, indicating the number of previous sessions). Then, in a subsequent session, actual motor behavior of a tested user may be captured and compared to the previously -modeled motor behavior of that user. If the currently-captured motor behavior corresponds to the pre-calculated user-specific model, then the system may determine that the current user is indeed the genuine user. In contrast, if the currently-captured motor behavior does not correspond to the pre-calculated user-specific model, then the system may determine or may estimate that the current user is not the genuine user (Interpreted as the member of the group of one or more users) [0038]. A first user may move the input device to the right, while slightly moving it also clockwise (or upwardly; or downwardly); whereas, a second user may move the input device to the right, while slightly moving it also counter-clockwise (or upwardly; or downwardly). Such user-specific traits may be estimated and/or detected, and may be utilized for distinguishing or differentiating among users (e.g., a genuine user versus a fraudulent user (second users)) [0082]). Therefore, it would have been obvious to one or ordinary skill in the art before the effective filing date of the claimed invention to incorporate the aforementioned elements in order to  ensure that only an authorized user engages in the activity (Turgeman [0009]).
However, Ahmed discloses generating a second set of training images from the second set of cursor movement data; and training the first model using the second set of training images (the data obtained from these actions are then processed in order to analyze the behavior of the user. Mouse actions include general mouse movement, drag and drop, point and click, and silence (i.e. no movement). The behavioral analysis utilizes neural networks. A neural network is trained for each enrolled user resulting different detection scheme to be used for each of them [0085]. The x-axis represents the traveled distance and the y-axis represents the movement speed. Each point on this figure represents an intercepted mouse action [0108].The two curves in FIG. 9a were for the same user. Notice that the two curves are close to each other and that the difference between the curves is low. FIG. 9b shows two curves for two different users. The difference between the curves is high, which indicates a high difference in the behaviors and a high possibility that they belong to two different users [0129] (Curve is interpreted as an image) fig. 4 and 9). Therefore, it would have been obvious to one or ordinary skill in the art before the effective filing date of the claimed invention to incorporate the aforementioned elements in order to detecting anomalies that are intrusive or not. Approximate the collected data to a curve that is used to identify the user behavior (Ahmed [0011] [0115]).

Claim 17 of the instant application differs from the subject matter in claims 1, 2, 4, 11-20, and 24 of the co-pending where the instant application receiving second cursor movement data generated via a second client device; analyzing the second image, using at least one of the first model and a second model, to generate a second result; and determining, based on the second result, that a user of the second client device is a member of the first group; generating a second image based on the second cursor movement data. However, Turgeman discloses receiving second cursor movement data generated via a second client device (Charts 101-102 correspond to a first user ("User-A"), whereas charts 103-104 correspond to a second user ("User-B") [0034]); and determining, based on the second result, that a user of the second client device is a member of the first group (by modeling and estimating the motor and cognitive characteristics of a user, and by utilizing these characteristics to test a new set of data (e.g., an attempt to log in to a email account) the system may detect a fraud or a possible fraud, e.g., a fraudster attempting to interact with a website that a genuine user had accessed before and that the system had already built a sensorimotor control model for the genuine user [0042]); generating a second image based on the second cursor movement data (Chart 200 demonstrates a clear discrimination potential among three users (depicted by utilizing three colors or three different symbols), and further demonstrates the system's ability to uniquely identify each user according to his or her cognitive behavioral profile [0040]). Therefore, it would have been obvious to one or ordinary skill in the art before the effective filing date of the claimed invention to incorporate the aforementioned elements in order to  ensure that only an authorized user engages in the activity (Turgeman [0009]).
However, Ahmed discloses analyzing the second image, using at least one of the first model and a second model, to generate a second result (the data obtained from these actions are then processed in order to analyze the behavior of the user. Mouse actions include general mouse movement, drag and drop, point and click, and silence (i.e. no movement). The behavioral analysis utilizes neural networks. A neural network is trained for each enrolled user resulting different detection scheme to be used for each of them (interpreted as first, second, etc. image) [0085]. The x-axis represents the traveled distance and the y-axis represents the movement speed. Each point on this figure represents an intercepted mouse action [0108].The two curves in FIG. 9a were for the same user. Notice that the two curves are close to each other and that the difference between the curves is low. (first group)FIG. 9b shows two curves for two different users. The difference between the curves is high, which indicates a high difference in the behaviors and a high possibility that they belong to two different users (second group) [0129] (Curve is interpreted as an image) fig. 4 and 9). Therefore, it would have been obvious to one or ordinary skill in the art before the effective filing date of the claimed invention to incorporate the aforementioned elements in order to detecting anomalies that are intrusive or not. Approximate the collected data to a curve that is used to identify the user behavior (Ahmed [0011] [0115]).

Claim 30 of the instant application differs from the subject matter in claims 1, 2, 4, 11-20, and 24 of the co-pending where the instant application includes receiving a first set of cursor movement data associated with the first group of one or more users; generating the first set of training images from the first set of cursor movement data; training the first model using the first set of training images, wherein the first model comprises a neural network. 
However, Turgeman discloses receiving a first set of cursor movement data associated with the first group of one or more users (the motor traits of each user may be modeled and/or detected, thereby building a model which corresponds to each user and represents motor traits of that user. In some embodiments, for example, a motor model may be built for each user based on hand movements and/or gestures of the user within K sessions (e.g., K may be equal to 1 , or 2, or 5, or 12, or 40, or other positive integer, indicating the number of previous sessions). Then, in a subsequent session, actual motor behavior of a tested user may be captured and compared to the previously -modeled motor behavior of that user. If the currently-captured motor behavior corresponds to the pre-calculated user-specific model, then the system may determine that the current user is indeed the genuine user. In contrast, if the currently-captured motor behavior does not correspond to the pre-calculated user-specific model, then the system may determine or may estimate that the current user is not the genuine user (Interpreted as the member of the group of one or more users) [0038]. A first user may move the input device to the right, while slightly moving it also clockwise (or upwardly; or downwardly); whereas, a second user may move the input device to the right, while slightly moving it also counter-clockwise (or upwardly; or downwardly). Such user-specific traits may be estimated and/or detected, and may be utilized for distinguishing or differentiating among users (e.g., a genuine user versus a fraudulent user) [0082]). Therefore, it would have been obvious to one or ordinary skill in (Turgeman [0009]).
However, Ahmed discloses generating the first set of training images from the first set of cursor movement data (the data obtained from these actions are then processed in order to analyze the behavior of the user. Mouse actions include general mouse movement, drag and drop, point and click, and silence (i.e. no movement). The behavioral analysis utilizes neural networks. A neural network is trained for each enrolled user resulting different detection scheme to be used for each of them [0085]. The x-axis represents the traveled distance and the y-axis represents the movement speed. Each point on this figure represents an intercepted mouse action [0108].The two curves in FIG. 9a were for the same user. Notice that the two curves are close to each other and that the difference between the curves is low. FIG. 9b shows two curves for two different users. The difference between the curves is high, which indicates a high difference in the behaviors and a high possibility that they belong to two different users [0129] (Curve is interpreted as an image) fig. 4 and 9); training the first model using the first set of training images, wherein the first model comprises a neural network (the data obtained from these actions are then processed in order to analyze the behavior of the user. Mouse actions include general mouse movement, drag and drop, point and click, and silence (i.e. no movement). The behavioral analysis utilizes neural networks. A neural network is trained for each enrolled user resulting different detection scheme to be used for each of them [0085]). Therefore, it would have been obvious to one or ordinary skill in the art before the effective filing date of the claimed invention to incorporate the aforementioned elements in order to detecting anomalies that are intrusive or not. Approximate the collected data to a curve that is used to identify the user behavior (Ahmed [0011] [0115]).


However, Ahmed discloses wherein the first group comprises at least two users (at the end of the data collection phase, we used the collected data to conduct an offline evaluation of our detection system. To do so, we divided the participants into 2 groups: a group of 10 representing authorized users and a group of 12 representing unauthorized users [0161]). Therefore, it would have been obvious to one or ordinary skill in the art before the effective filing date of the claimed invention to incorporate the aforementioned elements in order to detecting anomalies that are intrusive or not. Approximate the collected data to a curve that is used to identify the user behavior (Ahmed [0011] [0115]).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Turgeman (US 20170140279) discloses distinguish between genuine and intruder user by cursor movement. Wherein the cursor movement is analyzed..
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN A AYALA whose telephone number is (571)270-3912. The examiner can normally be reached Monday-Thursday 8AM-5PM; Friday: Variable EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/K.A./Examiner, Art Unit 2496                                                                                                                                                                                                        
/JORGE L ORTIZ CRIADO/Supervisory Patent Examiner, Art Unit 2496